DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 29 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Kiese reference Z-shaped split in each ring cannot be modified with Owens reference slits in the rings for interlocking. 
Examiner notes that the new reference Heise reference teaches linear slits in the rings.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the slits of the seal rings of Kiese with the slits of the seal rings of Heise to provide a simpler design with the linear slits of Heise instead of the complexity of Z-shaped interlocking slits of Kiese and provide flexibility, easier insertion, of the seal rings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10 - 18, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kiese (U.S. Patent # 4767123) in view of Vila (U.S. Patent # 7883094) and in further view of Heise (U.S. PG Pub # 20150014945).

Regarding claim 1, Kiese discloses a sealing system for sealing a cylindrically shaped surface, the sealing system comprising:

(a) a first annular seal having a first axial width extending between a first axial face and a second axial face (faces of first seal, fig 2 below), the first annular seal having a first radial thickness extending between a first inner circumferential surface to a first outer circumferential surface (thickness of first seal, fig 2 below), 

(b) a second annular seal having a second axial width extending between a third axial face and a fourth axial face (faces of second seal, fig 2 below), the second annular seal having a second radial thickness extending between a second inner circumferential surface to a second outer circumferential surface (thickness of second seal, fig 2 below), 

(c) the first annular seal and the second annular seal each having a single piece unitary construction and being aligned coaxially with one another (fig 2 below) and with the second axial face of the first annular seal slidingly engaging the third axial face of the second annular seal so that the first annular seal and the second annular seal are rotatable relative to one another (fig 2 below);

(e) a biasing ring being aligned coaxially with the first annular seal and the second annular seal (fig 2 below).

Kiese does not disclose a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness, the first slit extending from the first inner circumferential surface to the first outer circumferential surface in a first direction;
a second slit extending through the second annular seal from the third axial face to the fourth axial face, the second slit extending from the second inner circumferential surface to the second outer circumferential surface in a second direction, the second direction being different than the first direction;
and the first slit and the second slit are locatable in a common arcuate segment thereof.
However, Heise teaches a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness, the first slit extending from the first inner circumferential surface to the first outer circumferential surface in a first direction (first slit 20 in ring 16, fig 2B);
a second slit extending through the second annular seal from the third axial face to the fourth axial face, the second slit extending from the second inner circumferential surface to the second outer circumferential surface in a second direction, the second direction being different than the first direction (second slit 22 in ring 18, is different in direction than that of ring 16, fig 2B), wherein the first slit is defined by a first linear gap and the second slit is defined by a second linear gap (20 and 22 have linear gaps, fig 2A, 2B);
and the first slit and the second slit are locatable in a common arcuate segment thereof (fig 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the slits of the seal rings of Kiese with the slits of the seal rings of Heise to provide a simpler design with the linear slits of Heise instead of the complexity of Z-shaped interlocking slits of Kiese and provide flexibility, easier insertion, of the seal rings.

Kiese does not disclose 
(d) an expander ring being aligned coaxially with the first annular seal and the second annular seal, the expander ring engaging a portion of the first annular seal and a portion of the second annular seal, the expander ring having a third axial width that is greater than at least one of the first axial width and the second axial width.
However, Vila teaches an expander ring being aligned coaxially with the first annular seal and the second annular seal, the expander ring engaging a portion of the first annular seal and a portion of the second annular seal, the expander ring having a third axial width that is greater than at least one of the first axial width and the second axial width (40 has a width through the groove, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the expander ring of Vila with the sealing rings of Kiese to provide distribution of the biasing force to the seal rings.
The combination of Kiese, Vila and Heise discloses the biasing ring engaging the expander ring and imparting a force on the expander ring to force the first annular seal and the second annular seal against a sealing surface (Kiese biasing ring engaging Vial expander ring 40 forcing seals of Kiese against sealing surface).

    PNG
    media_image1.png
    552
    456
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the second slit has a second length greater than the second radial thickness (Heise 130, fig 6). 

Regarding claim 3, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the third axial width of the expander ring is about equal to a sum of the first axial width and the second axial width (Vila 40 and Kiese ring width).

Regarding claim 4, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the expander ring is configured to block a radial path of fluid between the biasing ring and the first annular seal and the second annular seal (Kiese fig 2 below).

Regarding claim 5, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the linear gap is continuous and straight gap (Heise slits have straight gaps).

Regarding claim 6, the combination of Kiese, Vila and Heise discloses the sealing system, wherein at least one of the first annular seal and the second annular seal is moveable in relation to the expander ring (Kiese rings are moveable).

Regarding claim 7, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the first outer circumferential surface of the first annular seal and the second outer circumferential surface of the second annular seal are exterior cylindrical sealing surfaces; and the first inner circumferential surface of the first annular seal and the second inner circumferential surface of the second annular seal are interior cylindrical surfaces that engage a support surface of the expander ring (Kiese fig 2 below).

Regarding claim 8, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the expander ring is annealed such that it exerts no force on the first annular seal and the second annular seal when in an installed position (Vila 40 capable of being annealed and exerting no force in an installed position).

Regarding claim 10, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the biasing ring is a canted coil spring (Kiese fig 2 below). 

Regarding claim 11, Kiese discloses a piston and cylinder assembly comprising:

a cylinder having a cylindrical interior sealing surface (2, fig 2);

a piston disposed at least partially in the cylinder (1 in 1, fig 2) and in sliding relation therewith (fig 2), the piston having a groove extending radially inward into and circumferentially around the piston (groove of 1, fig 2);

a sealing system comprising:

(a) a first annular seal having a first axial width extending between a first axial face and a second axial face, the first annular seal having a first radial thickness extending between a first inner circumferential surface to a first outer circumferential surface (as seen in examiner annotated fig 2 below), 

(b) a second annular seal having a second axial width extending between a third axial face and a fourth axial face, the second annular seal having a second radial thickness extending between a second inner circumferential surface to a second outer circumferential surface (as seen in examiner annotated fig 2 below), 

(c) the first annular seal and the second annular seal each having a single piece unitary construction and being aligned coaxially with one another and with the second axial face of the first annular seal slidingly engaging the third axial face of the second annular seal so that the first annular seal and the second annular seal are rotatable relative to one another and the first slit and the second slit are locatable in a common arcuate segment thereof (as seen in examiner annotated fig 2 below):

(e) a biasing ring being aligned coaxially with the first annular seal and the second annular seal (as seen in examiner annotated fig 2 below).
Kiese does not disclose a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness, the first slit extending from the first inner circumferential surface to the first outer circumferential surface in a first direction;
a second slit extending through the second annular seal from the third axial face to the fourth axial face, the second slit extending from the second inner circumferential surface to the second outer circumferential surface in a second direction, the second direction being different than the first direction;
and the first slit and the second slit are locatable in a common arcuate segment thereof.

However, Heise teaches a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness, the first slit extending from the first inner circumferential surface to the first outer circumferential surface in a first direction (first slit 20 in ring 16, fig 2B);
a second slit extending through the second annular seal from the third axial face to the fourth axial face, the second slit extending from the second inner circumferential surface to the second outer circumferential surface in a second direction, the second direction being different than the first direction (second slit 22 in ring 18, is different in direction than that of ring 16, fig 2B), wherein the first slit is defined by a first linear gap and the second slit is defined by a second linear gap (20 and 22 have linear gaps, fig 2A, 2B);
and the first slit and the second slit are locatable in a common arcuate segment thereof (fig 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the slits of the seal rings of Kiese with the slits of the seal rings of Heise to provide a simpler design with the linear slits of Heise instead of the complexity of Z-shaped interlocking slits of Kiese and provide flexibility, easier insertion, of the seal rings.

Kiese does not disclose 
(d) an expander ring being aligned coaxially with the first annular seal and the second annular seal, the expander ring engaging a portion of the first annular seal and a portion of the second annular seal, the expander ring having a third axial width that is greater than at least one of the first axial width and the second axial width.
However, Vila teaches an expander ring being aligned coaxially with the first annular seal and the second annular seal, the expander ring engaging a portion of the first annular seal and a portion of the second annular seal, the expander ring having a third axial width that is greater than at least one of the first axial width and the second axial width (40 has a width through the groove).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the expander ring of Vila with the sealing rings of Kiese to provide distribution of the biasing force to the seal rings.
The combination of Kiese, Vila and Heise discloses the biasing ring engaging the expander ring and imparting a force on the expander ring to force the first annular seal and the second annular seal against a sealing surface (Kiese fig 2 biasing ring engages the expanding ring 40 of Vila).

Regarding claim 12, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein the second slit has a second length greater than the second radial thickness (See rejection to claim 2).

Regarding claim 13, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein the third axial width of the expander ring is about equal to a sum of the first axial width and the second axial width (See rejection to claim 3).

Regarding claim 14, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein the expander ring is configured to block a radial path of fluid between the biasing ring and the first annular seal and the second annular seal (See rejection to claim 4).

Regarding claim 15, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein the linear gap is continuous and straight gap (See rejection to claim 5).

Regarding claim 16, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein at least one of the first annular seal and the second annular seal is moveable in relation to the expander ring (See rejection to claim 6).

Regarding claim 17, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein the first outer circumferential surface of the first annular seal and the second outer circumferential surface of the second annular seal are exterior cylindrical sealing surfaces; and the first inner circumferential surface of the first annular seal and the second inner circumferential surface of the second annular seal are interior cylindrical surfaces that engage a support surface of the expander ring (See rejection to claim 7).

Regarding claim 18, the combination of Kiese, Vila and Heise discloses the piston and cylinder assembly, wherein the expander ring is annealed such that it exerts no force on the first annular seal and the second annular seal when in an installed position (See rejection to claim 8). 

Regarding claim 28, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the first direction of the first slit is defined by a first seal angle (Heise angle A1 of 20 in Para 0026, fig 2B) and the second direction of the second slit is defined by a second seal angle (Heise angle A2 of 22 in Para 0026), the first seal angle measured relative to a reference line passing through a center point and intersecting the first direction at the first inner circumferential surface (Heise angle A1, fig 2B); and the second seal angle measured relative to a reference line passing through the center point and intersecting the second direction at the second inner circumferential surface (Heise angle A2, fig 2B).  

Regarding claim 29, the combination of Kiese, Vila and Heise discloses the sealing system, wherein the first seal angle and the second seal angle are of equal magnitude and the first seal angle is opposite of the second seal angle (Heise angles A1 and A2 are independently 30 to 90 degrees, Para 0026, fig 2B).

Claims 9 and 19 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kiese (U.S. Patent # 4767123) in view of Vila (U.S. Patent # 7883094) and in further view of Heise (U.S. PG Pub # 20150014945) and in further view of Jinbo (U.S. PG Pub # 20190101211).

Regarding claim 19, Kiese discloses a shaft sealing assembly comprising:

a sealing system comprising:

(a) a first annular seal having a first axial width extending between a first axial face and a second axial face, the first annular seal having a first radial thickness extending between a first inner circumferential surface to a first outer circumferential surface, a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness (fig 2 below), 

(b) a second annular seal having a second axial width extending between a third axial face and a fourth axial face, the second annular seal having a second radial thickness extending between a second inner circumferential surface to a second outer circumferential surface, a second slit extending through the second annular seal from the third axial face to the fourth axial face (fig 2 below), 

(c) the first annular seal and the second annular seal each having a single piece unitary construction and being aligned coaxially with one another and with the second axial face of the first annular seal slidingly engaging the third axial face of the second annular seal so that the first annular seal and the second annular seal are rotatable relative to one another and the first slit and the second slit are locatable in a common arcuate segment thereof (fig 2 below);

(e) a biasing ring being aligned coaxially with the first annular seal and the second annular seal (fig 2 below).
Kiese does not disclose a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness, the first slit extending from the first inner circumferential surface to the first outer circumferential surface in a first direction;
a second slit extending through the second annular seal from the third axial face to the fourth axial face, the second slit extending from the second inner circumferential surface to the second outer circumferential surface in a second direction, the second direction being different than the first direction;
and the first slit and the second slit are locatable in a common arcuate segment thereof.
However, Heise teaches a first slit extending through the first annular seal from the first axial face to the second axial face, the first slit having a length greater than the first radial thickness, the first slit extending from the first inner circumferential surface to the first outer circumferential surface in a first direction (first slit 20 in ring 16, fig 2B);
a second slit extending through the second annular seal from the third axial face to the fourth axial face, the second slit extending from the second inner circumferential surface to the second outer circumferential surface in a second direction, the second direction being different than the first direction (second slit 22 in ring 18, is different in direction than that of ring 16, fig 2B), wherein the first slit is defined by a first linear gap and the second slit is defined by a second linear gap (20 and 22 have linear gaps, fig 2A, 2B);
and the first slit and the second slit are locatable in a common arcuate segment thereof (fig 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the slits of the seal rings of Kiese with the slits of the seal rings of Heise to provide a simpler design with the linear slits of Heise instead of the complexity of Z-shaped interlocking slits of Kiese and provide flexibility, easier insertion, of the seal rings.

Kiese does not disclose 
(d) an expander ring being aligned coaxially with the first annular seal and the second annular seal, the expander ring engaging a portion of the first annular seal and a portion of the second annular seal, the expander ring having a third axial width that is greater than at least one of the first axial width and the second axial width.
However, Vila teaches an expander ring being aligned coaxially with the first annular seal and the second annular seal, the expander ring engaging a portion of the first annular seal and a portion of the second annular seal, the expander ring having a third axial width that is greater than at least one of the first axial width and the second axial width (40 has a width through the groove).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the expander ring of Vila with the sealing rings of Kiese to provide distribution of the biasing force to the seal rings.

Kiese does not disclose a housing having an interior area and a groove extending circumferentially around and radially outward from the interior area into the housing; 
a shaft having a cylindrical exterior sealing surface, the shaft disposed at least partially in the interior area and in sliding relation therewith.
However, Jinbo teaches a housing (100, fig 8) having an interior area and a groove extending circumferentially around and radially outward from the interior area into the housing (groove in 100, fig 8);
a shaft having a cylindrical exterior sealing surface, the shaft disposed at least partially in the interior area and in sliding relation therewith (shaft 200 in the bore of housing 100, fig 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to position the first and second rings of Kiese in the housing groove of Jinbo such that the first inner circumferential surface of the first annular seal and the second inner circumferential surface of the second annular seal sealingly engage the cylindrical exterior sealing surface as the sealing device with the first and second rings can have the inner circumferential surfaces (fig 1 of Jinbo) or outer circumferential surfaces (fig 8) engage the expander ring as both the sealing assemblies acquire similar sealing effect (Jinbo Para 0061). 

The combination of Kiese, Vila, Heise and Jinbo discloses the biasing ring engaging the expander ring and imparting a force on the expander ring to force the first annular seal and the second annular seal against a sealing surface.


Regarding claim 20, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein the second slit has a second length greater than the second radial thickness ( See rejection to claim 2).

Regarding claim 21, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein the third axial width of the expander ring is about equal to a sum of the first axial width and the second axial width ( See rejection to claim 3).

Regarding claim 22, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly of claim 19, wherein the expander ring is configured to block a radial path of fluid between the biasing ring and the first annular seal and the second annular seal ( See rejection to claim 4).

Regarding claim 23, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein the linear gap is continuous and straight gap (See rejection to claim 5).


Regarding claim 24, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein at least one of the first annular seal and the second annular seal is moveable in relation to the expander ring ( See rejection to claim 6).

Regarding claim 25, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein the expander ring is annealed such that it exerts no force on the first annular seal and the second annular seal when in an installed position (See rejection to claim 8).

Regarding claim 26, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein the first inner circumferential surface and the second inner circumferential surface are interior cylindrical sealing surfaces; and the first outer circumferential surface of the first annular seal and the second outer circumferential surface of the second annular seal engage a support surface of the expander ring ( See rejection to claim 8 and claim 19).

Regarding claim 27, the combination of Kiese, Vila, Heise and Jinbo discloses the shaft sealing assembly, wherein the biasing ring is a canted coil spring ( See rejection to claim 9). 

Regarding claim 9, the combination of Kiese, Vila, Heise and Jinbo discloses the sealing system, wherein the first inner circumferential surface and the second inner circumferential surface are interior cylindrical sealing surfaces (inner surfaces of the first and second rings of Kiese fig 2).
Kiese does not disclose that the first outer circumferential surface of the first annular seal and the second outer circumferential surface of the second annular seal engage a support surface of the expander ring.
However, Jinbo teaches that the first outer circumferential surface of the first annular seal and the second outer circumferential surface of the second annular seal engage a support surface of the expander ring (outer surfaces of the first and second rings contact surface of the expander ring 40 of Vile).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the first and second rings of Kiese to have their outer circumferential surfaces engaging the expander ring of Jinbo as the sealing device with the first and second rings can have the inner circumferential surfaces (fig 1 of Jinbo) or outer circumferential surfaces (fig 8) engage the expander ring as both the sealing assemblies acquire similar sealing effect (Jinbo Para 0061). 



    PNG
    media_image1.png
    552
    456
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675